This case is here on three motions: (a) to dismiss appeal on the ground that the appeal is frivolous; (b) for the issuance of a summons and entry of an order *Page 245 
of severance; and (c) dismissal as to Joseph A. Duner as successor trustee under the will of Walter E. Flanders, deceased, and it appearing that briefs have been filed on the part of counsel for some of the parties, coupled with a request for oral argument as appears in the record, the transcript has been examined and counsel having filed elaborate briefs, it is considered expedient to withhold a ruling on each of the motions,supra, until after the case is heard on oral argument, when the motions here can be disposed of when the cause is considered by the court on its merits.
It is so ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.